Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-6 and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are USPN 2676624, Gecmen, USPN 6488256, Chang, USPN 6388972, Saitou, and USPN 4202233, Larson, which teach various aspects of a rolling plate mechanism having the features as set forth in the claims and noted in the previous Office action mailed on 1/22/21.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose that the rolling plate mechanism include(s) the flat rectangular shaped section of the rear flat retaining rod slidably moves in a forward or rearward direction to accommodate different lengths of the power saw, in combination with the remaining features of the claimed invention, as claimed in claims 1, 6 and 17.  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 6 and 17 as amended/presented. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        07/08/2021